Citation Nr: 0708722	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from September 1944 to December 1946 and subsequent 
service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing at 
the RO in January 2007.  A transcript of the veteran's 
hearing has been associated with the record.

On February 28, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether the 
veteran's current hearing loss is related to active duty 
service.

2.  The competent medical evidence does not show a current 
tinnitus disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  A tinnitus disability is not shown to have been incurred 
in or aggravated by the veteran's military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

In this case, VA has made all reasonable efforts to assist 
the veteran in the development of his claim, has notified him 
of the information and evidence necessary to substantiate the 
claim, and has fully disclosed the government's duties to 
assist him.  In a February 2005 letter, prior to the June 
2005 rating decision, he was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  

The Board also finds that the veteran was fully notified of 
the need to give VA any evidence pertaining to his claim.  
The VA letter advised the veteran to let VA know of any 
information or evidence in his possession which would aid in 
the substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Moreover, the veteran was provided with a 
Board hearing at the RO.

The veteran was notified of the laws regarding disability 
ratings and effective dates of awards for benefits by 
correspondence dated in March 2006, as required by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
March 2006 letter was not provided prior to the initial 
rating decisions or before the last adjudication of the 
claims by the RO.  Significantly, however, the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's claim file apparently was lost and rebuilt to 
recover available documents.  All reasonable attempts have 
been made to locate a complete set of his service medical and 
personnel records.  At this juncture, at least some of the 
service medical records are available, including treatment 
records and immunization reports dated from 1943 to 1946, 
medical records for the veteran's service in the Army 
reserves dated in January 1957 and July 1965, and 
immunization records dated from 1951 to 1955.  The veteran's 
DD-Form 214 also is available.    

In addition, the veteran underwent VA examinations in May 
2005 and February 2006 to evaluate his hearing loss and 
tinnitus disabilities.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Moreover, inasmuch as the Board is 
allowing service connection for a hearing loss disability, 
the veteran will not be prejudiced by the Board's decision 
even if the notice and duty to assist provisions contained in 
the law have not been completely satisfied.  


Analysis

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2006).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

To establish service connection for bilateral hearing loss or 
tinnitus disability, the veteran is not obliged to show that 
his hearing loss or tinnitus was present during active 
military service.  However, if there is insufficient evidence 
to establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Next, with certain enumerated disorders such as sensorineural 
hearing loss and tinnitus, service incurrence may be presumed 
if the disease is manifested to a degree of 10 percent or 
more within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

On a May 2005 VA examination report, the veteran stated that 
during WWII, he was the 81mm mortar section leader and was 
exposed to a great deal of noise.  He further testified at 
the hearing that he was assigned to the 14th Infantry 
Regiment as an anti-tank platoon leader with three tank guns 
and that he went overseas and was in combat.  He thus 
contends that his duty in service exposed him to a lot of 
noise which subsequently caused him to develop bilateral 
hearing loss and tinnitus.  

As an initial matter, the Board finds that the veteran has a 
current hearing loss disability for VA purposes.  In May 2005 
VA examination report, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
70
70
LEFT
35
40
45
50
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The clinical assessment was mild hearing loss sloping to a 
moderately-severe to severe hearing loss in the right ear, 
and mild sloping to moderately-severe hearing loss in the 
left ear.

An October 2003 private audiometric report also shows a 
diagnosis of moderate sensorineural high frequency hearing 
loss in the left ear and moderate to profound sensorineural 
hearing loss, mid to high frequency, in the right ear.  
Therefore, hearing loss has been shown.  This, however, is 
not the end of the inquiry.

It appears that some of the veteran's service medical and 
personnel records are incomplete, although all reasonable 
attempts have been made to locate a complete set of his 
service records.  The available service medical records do 
not show a diagnosis of hearing loss during active service or 
during his service in the Reserves.  

Noise exposure is presumed, nonetheless, as the DD-Form 214 
notes that the veteran received the Combat Infantry Badge for 
his service during WWII.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).  In other words, even 
though the record does not show any direct evidence of 
acoustic trauma or hearing loss in service, combat exposure 
presumably would involve exposure to loud noises.

While the veteran is presumed to have been exposed to noise 
in service, the record shows that he was not diagnosed with a 
hearing loss disability until 2003, 57 years after military 
discharge.  There is no post-service diagnosis of tinnitus.  
Therefore, the one-year presumption does not apply; and the 
analysis with respect to the hearing loss disability is 
whether this disability was directly incurred in service.  

In support of his claim, the veteran submitted a December 
2005 private audiogram and assessment.  While it does not 
appear that the Maryland CNC test was used as required under 
the regulations, the audiologist diagnosed hearing loss.  At 
that time, the veteran reported that his hearing loss 
originally was recognized as a young man during his military 
service and that he served in the infantry shooting weapons.  
He also stated that he noticed immediately a diminished 
hearing in service.  

The examiner found that the test results were consistent with 
a bilateral, falling, predominantly high-frequency sensori-
neural hearing loss, which was noted to be consistent with 
that which one would find from military noise exposure (a 
steeply falling high frequency sensori-neural hearing loss).  
The examiner thus found that this was most likely related to 
the veteran's noise exposure from military experience.  The 
examiner also noted that this was consistent with the 
veteran's history and his reports of noticing a significant 
change in hearing during military service.  

On the other hand, the veteran underwent a February 2006 VA 
examination report on which the examiner noted that the 
claims file was received and reviewed.  The examiner 
mentioned that the veteran's induction and active duty 
discharge physicals were not of record but that a 1965 
audiometric examination while in the Reserves noted that 
hearing thresholds were within normal limits.  The examiner 
also noted that hearing loss was not noted until a private 
examination dated in 2003.  The examiner thus found that 
there was no evidence showing that hearing loss was caused by 
or a result of military noise exposure.

The objective clinical evidence, when viewed with the current 
evidence, suggests that the veteran's bilateral hearing 
disability more likely than not began during his period of 
service or reserve duty.  Although the Board notes that the 
veteran did not report a hearing loss disability for many 
years after service separation and the VA examiner reflected 
that hearing loss was not related to active duty, the opinion 
from the private audiologist that the audiometric 
configuration was consistent with noise exposure, 
particularly given a rationale for the opinion, is sufficient 
to give the veteran the benefit of the doubt.  Therefore, the 
Board finds, based on the veteran's complaints and history of 
noise exposure, and the evidence reflecting hearing loss for 
VA purposes, that the doctrine of reasonable doubt requires a 
grant of service connection for bilateral hearing loss.  

However, with regard to tinnitus, as mentioned, the evidence 
does not show a present disability.  An October 2003 private 
medical record specifically noted that the veteran did not 
have tinnitus.  A May 2005 VA examination report notes that 
there was no clinically significant tinnitus reported.  
Tinnitus was not diagnosed on the December 2005 private 
medical examination report.  The February 2006 VA examination 
report also did not mention any tinnitus diagnosis.  While 
the veteran testified at the 2007 hearing that he had 
experienced ringing in his ears since about two years prior 
to the hearing, there is no medical evidence to support this.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Further, the veteran has not provided any additional medical 
statements that would etiologically link his claims of 
hearing loss and tinnitus with military service or otherwise 
show a relationship.  He has only offered his lay statements 
concerning a correlation.  The mere contention of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
claim with military service will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993). 

Based on the evidence above, the Board finds that the 
evidence fails to establish any present tinnitus diagnosis or 
diagnosis of hearing loss for many years after the veteran's 
release from service.  Moreover, the most probative medical 
evidence does not establish a medical nexus between hearing 
loss and military service.  For these reasons, the claims for 
service-connection for hearing loss and tinnitus are denied.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is denied.



____________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


